Citation Nr: 1758851	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to an increased rating for a right shoulder disability, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for a right knee disability, currently rated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Eva Guerra, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 1984 and from October 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was previously before the Board in March 2016, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in December 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the Board remanded the issues on appeal for several development actions to include new spine, shoulder, hip and knee examinations.  It does not appear these examinations were conducted prior to the issuance of an August 2016 supplemental statement of the case (SSOC) and subsequent recertification to the Board; therefore, there has not been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2017, after this matter had been returned to the Board, the Veteran filed what, in pertinent part, purported to be new service connection claims for right shoulder, right knee, lumbar spine, and bilateral hip disabilities, even though the ratings assigned for the previously service-connected right shoulder, right knee and lumbar spine disabilities and a service connection claim for a bilateral hip disability were already on appeal.  Shortly thereafter, the AOJ scheduled the Veteran for new spine, shoulder and knee examinations.  The examination reports were associated with the claims file in November 2017, but have not been addressed in a SSOC.  When VA develops new evidence that is relevant to an appeal, it must be referred to the AOJ for initial review and the issuance of a SSOC.  38 C.F.R. §§ 19.31(b), 19.37(b) (2017).

Additionally, two recent decisions of the Court of Appeals for Veterans Claims (Court) have highlighted issues that render the prior examination reports inadequate to make a decision of the claims that are the subject of this appeal.

First, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint for pain, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The Board acknowledges the November 2017 shoulder and knee examination reports contain findings that appear to be consistent with the requirements of 38 C.F.R. § 4.59, as explained in Correia; however, the November 2017 examiner did not conduct the required testing for the Veteran's service-connected lumbar spine disability stating it was not necessary because there is no paired joint.  The Board notes 38 C.F.R. § 4.59 requires range of motion testing of the pertinent joint for pain in active motion, passive motion, and in weight-bearing and nonweight-bearing, even if there is not a paired joint.

Second, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Here, the VA examination reports simply indicate an estimation of additional functional loss during flare-ups cannot be provide without resorting to speculation because the examination was not conducted during a flare.  There is no indication the examiner considered the Veteran's lay reports when addressing additional functional loss during flare-ups, thereby making new examinations necessary.

With regard to the Veteran's service connection claim for a bilateral hip disability, the Board finds the AOJ has not obtained the nexus opinion requested in its March 2016 remand directives.  See Stegall, supra.  The Board acknowledges the Veteran submitted a positive nexus opinion from a private physician regarding the claim in December 2016; however, the December 2016 private opinion does not contain a rationale and is, therefore, inadequate to make an informed decision on the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Thus, a remand is required to obtain the necessary opinion.

The issue of entitlement to TDIU is inextricably intertwined with the other issue being remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to obtain a nexus opinion regarding his service connection claim for a bilateral hip disability.

The selected examiner must address whether the Veteran has a bilateral hip disability that is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service; or proximately due to, or aggravated by, a service-connected disability, to include his service-connected lumbar spine and bilateral knee disabilities.

The opinion must address both causation and aggravation separately in the context of secondary service connection to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is further advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

2.  Schedule the Veteran for new examinations to determine the current severity of his service-connected right knee, right shoulder, and lumbar spine disabilities.  
The selected examiner must test range of motion of the knees, shoulders, and lumbar spine for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reasoning for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

